John Carter was convicted in the superior court of Floyd county of possessing more than one quart of tax-paid whisky, and his motion for new trial was overruled. The evidence, which was direct and positive, amply authorized the verdict; and the special grounds of the motion for new trial (all of them being based on alleged errors in *Page 578 
the charge of the court) show no cause for a reversal of the judgment. See Carter v. State, ante. The cases cited in behalf of the movant are differentiated by their facts from this case.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                         DECIDED JUNE 26, 1943.